Title: From George Washington to William Livingston, 30 November 1776
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters Brunswic [N.J.] 30th Novr 1776

I have the pleasure and honor of acknowledging the Rect of yours of the 27th. Genl Williamson gives me small Encouragement to hope for much Assistance from the Militia of this State, indeed some of the Counties, if they were willing, are intimidated from coming in, as the Enemy have possession of the Country. I hope the four Regiments, to be raised to serve till the first of April, will be quickly full, as more dependance is to be put upon them than common Militia. The Time of Genl Heards Brigade of Flying Camp Men for this State, and that of Genl Beals from Maryland expires this day, so that the Army will, by that Means, suffer a very considerable diminution. But what is still worse, altho’ most of the Pennsylvanians are enlisted till the first of January, I am informed that they are desserting in great Numbers. I therefore entreat that you would without Loss of time, give Orders to the Officers of Militia on the Roads and the Ferries over Delaware to take up and secure every Soldier that has not a regular discharge or Pass. In order to effect this proper Guards should be immediately posted.
I thank you most sincerely for your Feelings for me at this time and upon this Occasion, I will not however despair, but look forward with a hope that such Reinforcements will yet arrive to my Assistance, as will enable me to prevent our common Enemy from making much

further progress. I am with every Sentiment of Respect and Esteem yr Excellency’s most obt Servt.
